The following opinion on rehearing was filed February 4, 1904. Judgment of reversal adhered to:
Hastings, C.
A rehearing has been allowed, in this case chiefly because of the fact that it is now being carried on by the attorneys of Mary E. Counsman. An order of the court appears in the record allowing them to do so., This was taken by us as conclusive at the former hearing, and no attention was paid to the question as to their right to maintain a petition in error, although counsel for defendant in error devoted a considerable part of their brief to that question. It subsequently appearing that the order permitting Mary E. Counsman’s attorneys to prosecute the petition in error, notwithstanding her refusal to do so, Aims entered ex parte and was provisional only, a rehearing was allowed as to that question and incidentally to the entire case.
The petition in error Avas filed by counsel, through some misunderstanding, in their own names. A good deal of the assault upon it is due to that fact. There seems no doubt that to entitle one to prosecute error in his own name he must be a party to the record in the trial court. It seems equally clear that the jietition in error must make all the parties who do not join in it defendants. The original petition did not make Mary E. Counsman a party to this action and was, as stated, in the names of the attorneys. They have noAV filed, by leave, an amended petition in the name of Mary E. Counsman, such as they were by the first order alloAved to file. Their right to do this is still challenged on the ground that they perfected no lien by giving notice in the lower court and that they make no claim of fraud upon them in the action of their client. So far as the Avant of notice is concerned, it has been decided that no particular form of notice is necessary. Cones v. Brooks, 60 Neb. 698. The money in question in this action is still, so far as the record discloses, on deposit pursuant to an order of the trial court aAvaiting the ultimate disposition of.this case. Notice to the other party by any means, before it is paid out, ought to be sufficient to answer the re*715quirement of the statute in regard to attorneys’ liens. Compiled Statutes, chapter 7, section 8 (Annotated Statutes, 3607).
Counsel for Mary E. Counsman tried her case in the district court, and after defeat secured a supersedeas bond, under which the money is still held. They also procured a settlement of a bill of exceptions. Then they received notice to. proceed no further. Their client denied having received anything on account of the action, and refused to pay them anything on the ground that their fee was contingent upon a recovery. In this situation they were allowed to prosecute error in her name, at least to the extent of establishing their own right.
Counsel now concede that if the attorneys have a right in the fund it is permissible for them to proceed in their client’s name even after her refusal to go on. The well known doctrines that a party refusing to pay counsel will not be allowed to discontinue an action, and that a court will enforce a lien upon a fund in its possession, seem clearly applicable. Howard v. Town of Osceola, 22 Wis. 453; Black v. Black, 32 N. J. Eq. 74.
It is true that a petition in error is in form the commencement of a new' action, but it is in fact merely a means for the continuance and obtaining a new' trial of the old one, and in the present case an appeal would have accomplished the same purpose. There seems no reason why the present proceeding should not, so far as this question is concerned, be regarded as merely a continuation of the original action and one which the attorneys have a right to pursue to the extent of their interest. Of course, if they have a right to proceed in their client’s name, she is, for the purpose of such proceeding, a party.
So far. as the question of the former decision on the merits is concerned, counsel only complain that it shows a misapprehension, as to the state of the record in respect to the by-laws, showing that benefits would not be made payable to a trustee. The record seems to be silent as to that, except that the new designation of beneficiary on *716behalf of the son was refused on that ground before the head camp learned of assured’s death.
Whether that position was well or ill taken, seems not material to this case. The right of Mary E. Counsman to the money is held to have accrued before the application to change reached the head camp. By virtue of the assured’s death on the 29th, and of the application not reaching the head clerk till the 30th of the month, her right became absolute under the by-law making the old certificate in force until the new one should issue. Whether this application received after the assured’s death was rejected for a valid or an invalid reason, seems to be of no importance.
It is urged that if the judgment is reversed, it be only as against the attorneys’ lien. The judgment as against Mary E. Counsman is an entirety. The attack upon it is in her name and in right of a claim under a contract made with her. We do not see how the judgment can be held good as against her and bad as against these attorneys claiming through her. The litigation as it now stands is in form a contest between Mary E. Counsman and her late husband’s mother, Arabella Counsman, over this $500 which has been deposited subject to the order of the district court. The Woodmen Association Avas long ago dismissed out of the action. The disposition of this fund is all that is before the court. The disposition made by the district court is found to have been erroneous.
If Mary E. Counsman has in any way lost her right in the fund, after the judgment is reversed, the record does not show it. The only shoAving is her attorneys’ statement that she directed the discontinuance of proceedings in error and denied having received anything. If she has lost her right in the fund, or does not care to further assert it, she, of course, can get nothing by any further action of these attorneys. On their own shoAving they have not, at the present time, any authority to act in her name except for the protection of their own rights.
If for any reason Mary E. Counsman’s right to this fund *717has been lost, that can be shown whenever her claim is sought to be asserted. As before suggested, there seems no ground in this record to say, now, that such is the case. Her statement to her attorneys was that she had received nothing, but did not wish to prosecute the case further. This would hot of itself bar a recovery on her behalf, after the judgment against her is reversed, if she renews her claim.
It is recommended that the former decision in this case be adhered to.
Ames and Oldham, 00., concur.
By the Court: For the reasons stated in the foregoing opinion, the former decision in this case is adhered to.
Reversed.